Citation Nr: 0907167	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-18 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The Veteran had verified active service from September 1949 
to March 1955, and from October 1955 to September 1967.  He 
died on May [redacted], 2002.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.

The June 2005 rating decision denied the appellant's claim 
for service connection for the cause of the Veteran's death.  
Notice of the determination was issued later that same month.  
In an August 2005 letter, the appellant notified the RO of 
those aspects of the June 2005 rating decision which she 
believed were either not properly considered or construed 
inaccurately.  The RO construed the August 2005 
correspondence as a request to reopen the appellant's claim 
for service connection for the cause of the Veteran's death, 
and subsequently denied the claim again in an October 2005 
rating decision.  The Board notes, however, that new and 
material evidence received prior to the expiration of an 
appeal period is to be considered as having been filed in 
connection with the claim which was pending at the beginning 
of that appeal period.  38 C.F.R. § 3.156(b).  The 
appellant's October 2005 notice of disagreement takes issue 
specifically with the June 2005 rating decision, and it is 
with regard to this rating decision that a timely appeal was 
ultimately perfected.  Therefore, the Board finds that the 
June 2005 decision is the rating decision properly before it 
on appeal.

In November 2008 the appellant testified at a BVA hearing 
before the undersigned Veterans Law Judge at the local RO in 
Detroit, Michigan; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  The Veteran's death certificate indicates 
that the immediate cause of death was aspiration pneumonitis, 
due to status post colectomy for tumor.  Atrial fibrillation, 
renal insufficiency, and encephalopathy were listed as other 
significant conditions contributing to death.

During his lifetime, the Veteran was service connected for 
residuals of excision of basal cell carcinoma of the face.  
See March 1988 Rating Decision.  The appellant argues that 
the original skin cancer for which the Veteran was service 
connected ultimately led to the Veteran's colon cancer for 
which he had surgery in April 2002.  In May 2002 the Veteran 
died from complications arising after the April 2002 surgery.

The Board finds that a remand is necessary here as the 
appellant has identified various medical records which appear 
to be pertinent to her claim, but which the VA has not yet 
attempted to obtain.

The appellant has identified outstanding medical records from 
the U.S. Naval Hospital in Pensacola, Florida (Pensacola 
Naval Hospital) where the Veteran was treated for skin 
cancers.  In an October 2004 statement submitted in 
conjunction with her application for dependency and indemnity 
compensation (DIC), the appellant indicates that the Veteran 
was treated at the Pensacola Naval Hospital from 1964 to 
2002.  At the November 2008 BVA hearing, the appellant's 
representative indicated that the Veteran had been treated at 
this hospital as a military retiree until approximately 1979.  
During the pendency of this appeal, the Board received a lay 
statement dated December 9, 2008 from a hospital corpsman, 
second class, who reported that he had been stationed at the 
Pensacola Naval Hospital from August 1972 to July 1975.  In 
his statement, the hospital corpsman recalls drawing blood 
from the Veteran on several occasions during that time frame, 
and notes his recollection that the Veteran had been 
diagnosed with a rare blood disease.  This statement is 
accompanied by a statement from the appellant indicating that 
the hospital corpsman's statement gives an indication as to 
the time frame in which the Veteran was treated at the 
Pensacola Naval Hospital.

The Board notes that the service treatment records in the 
claims file contain medical records from the Veteran's 
treatment at the Pensacola Naval Hospital through 1967, at 
which point the Veteran retired from military service.  
However, no subsequent records from this hospital have been 
obtained.  In July 2006, the RO submitted a Personnel 
Information Exchange System (PIES) request for information, 
requesting all records from the Pensacola Naval Hospital from 
January 1965 to December 2002.  In response, the RO was 
informed that the PIES search could not be performed as the 
request concerned a period of time greater than one-year.  
However, because the relevant records are from treatment 
performed after the Veteran's active service, the Board finds 
that the RO should request these records directly from the 
Pensacola Naval Hospital.  In this regard, the Board notes 
that multiple VA Forms 21-4142 authorizing the release of 
these records have been submitted by the appellant.  In 
addition, if these records cannot be obtained from the 
Pensacola Naval Hospital directly, the appellant has 
submitted a VA Form 21-4142 authorizing the release of these 
records from the "Navy Personnel Record Center" in 
Millington, Tennessee, and an attempt to obtain these records 
from that source should be made as well.

In addition, the Board notes that the appellant has submitted 
records from the Thomas Hospital in Fairhope, Alabama (Thomas 
Hospital) reflecting the Veteran's surgery and treatment from 
April 2002 until his death at that hospital in May 2002.  In 
an August 2005 letter, however, the appellant appears to 
indicate that the Veteran had received treatment at the 
Thomas Hospital prior to the dates for which medical records 
were submitted.  Medical records for all periods in which the 
Veteran may have been treated at the Thomas Hospital would be 
useful in adjudicating the appeal.

The Board also notes that the appellant submitted a January 
2005 VA Form 21-4142 authorizing the release of records 
regarding the Veteran's treatment and surgery at the South 
Baldwin Regional Medical Center in Foley, Alabama (South 
Baldwin Hospital) from January 2002 to May 2002.  This VA 
Form 21-4142 identifies the name, contact phone number, and 
fax number of an employee in the South Baldwin Hospital's 
records department who recommended that VA fax a request for 
records directly to her on account of the Veteran having had 
treatment in various states.  The Board notes that the RO 
obtained medical records pertaining to the Veteran's April 
2002 surgery from the South Baldwin Hospital directly.  
However, in her August 2005 letter, the appellant appears to 
indicate that the Veteran had received additional treatment 
at the South Baldwin Hospital.  As such, an additional 
attempt to obtain medical records for all prior periods of 
treatment at the South Baldwin Hospital, using the VA Form 
21-4142 submitted by the appellant, would be useful in 
adjudicating the appeal.

In addition, the Board notes that a February 2006 statement 
from the appellant identifies medical records pertaining to 
the Veteran's treatment for cancer at the West Florida 
Regional Medical Center in Pensacola, Florida (West Florida 
Medical Center).  At the November 2008 BVA hearing, the 
appellant submitted a VA Form 21-4142 authorizing the release 
of the Veteran's records for treatment at this clinic from 
February 2002 to May 2002.  As such, the Board finds that the 
RO should attempt to obtain these records as well.

Finally, the Board notes that the appellant's October 2004 VA 
Form 21-4142 authorizes the release of the Veteran's records 
from Tricare and Medicare, reflecting dates of treatment from 
1988 until his death.  It appears from the appellant's 
October 2005 notice of disagreement that the purpose for 
obtaining these records is to get "the addresses of the 
other medical facilities that were involved in [the 
Veteran's] treatment after the Navy."  The Houston, Texas 
RO, which was handling the appellant's claim at that time, 
sent a January 2005 letter to the appellant indicating that 
the VA Form 21-4142 "did not contain an address or contained 
an incorrect address."  The Board notes, however, that the 
claims file contains a June 2001 Medicare summary notice 
which gives the Veteran's Medicare number and a contact 
address and phone number for the Medicare office which had 
processed his claims.  In addition, the claims file contains 
Tricare explanation of benefits notices from May 2002, August 
2002, and January 2003 which provide a contact address and 
phone number for the Tricare office which had processed the 
Veteran's claims.  To the extent that any records from these 
offices might identify further treatment the Veteran obtained 
prior to his death, the Board finds such would be useful in 
adjudicating the appeal.

In addition to the medical records discussed above, the Board 
notes that VA has a duty to obtain pertinent Social Security 
Administration (SSA) records when it has actual notice that a 
veteran received SSA benefits.  See Quartuccio v. Principi, 
16 Vet. App. 183, 188 (2002); Voerth v. West, 13 Vet. App. 
117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  In 
this case, the appellant has submitted letters, dated in 
October 2004 and October 2005, which state that the Veteran 
received SSA disability benefits prior to his death.  In 
addition, the appellant submitted a February 1995 letter from 
the SSA to the Veteran which indicated that in March 1995 he 
was to begin receiving retirement benefits instead of the 
disability benefits he had been receiving.  There is no 
evidence that the RO has sought to obtain a copy of the 
Veteran's SSA records.  The disability determinations of the 
SSA, and the medical evidence they are based upon, may be 
relevant to the appellant's claim.  

The Board notes that if any of the above medical evidence 
contain records pertaining to either the Veteran's service-
connected disability prior to his death, other skin cancers 
for which the Veteran was treated, or treatment with regard 
to his ultimately fatal colon cancer, a VA medical opinion as 
to whether the Veteran's service-connected disability, singly 
or with some other condition, was the immediate or underlying 
cause of the Veteran's death, or was etiologically related 
thereto, will be useful in adjudication of this matter, and 
should be requested.  See 38 U.S.C.A. § 5103A(d).

In addition, the Board notes that in Hupp v. Nicholson, 21 
Vet. App. 342 (2007), the United States Court of Appeals for 
Veterans Claims (Court) expanded the VCAA notice requirements 
for DIC claims.  In Hupp, the Court held that, when 
adjudicating a claim for DIC, VA must perform a different 
analysis depending upon whether a veteran was service-
connected for a disability during his or her lifetime.  The 
Court concluded that, in general, section 5103(a) notice for 
a DIC case must include: (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  The Board notes that the RO's January 
2005 and April 2006 VCAA letters are not sufficient in light 
of the Court's holding in Hupp.  As such, a new VCAA notice 
letter conforming to the requirements set forth in Hupp must 
be sent to the appellant.

In addition, the Board notes that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
interpreted to apply to all aspects of claims, to include the 
effective date of an award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As the record does not 
reflect that the appellant has received this notice, the RO 
will also have the opportunity to correct this notice 
deficiency on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a corrective VCAA notice 
pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or evidence 
needed to substantiate the claim for 
entitlement to service connection for the 
cause of the Veteran's death as outlined 
by the Court in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).  Specifically, the 
appellant should be informed of the 
condition for which the Veteran was 
service-connected at the time of his 
death, an explanation of the evidence and 
information required to substantiate a DIC 
claim based on the previously service-
connected condition, and an explanation of 
the evidence and information required to 
substantiate a DIC claim based on any 
condition not yet service-connected.  In 
addition, the RO must provide notice as 
outlined by the Court in Dingess/Hartman 
regarding the assignment of an effective 
date in the event of an award of the 
benefit sought.

2.  Make efforts, in accordance with 
38 C.F.R. § 3.159(c)(1) and 38 C.F.R. 
§ 3.159(c)(2), to obtain the following 
records:  

*	With regard to Pensacola Naval 
Hospital, the RO should request 
records for all dates of treatment 
after the Veteran's retirement from 
military service in 1967, and such 
records should be requested directly 
from that hospital, as well as from 
the "Navy Personnel Records Center" 
in Millington, Tennessee using the VA 
Forms 21-4142 provided by the 
appellant.  

*	With regard to Thomas Hospital, the 
RO should request a VA Form 21-4142 
from the appellant specifying all 
dates in which the Veteran was 
treated at that hospital prior to 
April 2002, and request all such 
records identified by the appellant.  

*	With regard to South Baldwin 
Hospital, the RO should obtain all 
available records dated prior to 
April 2002 from the contact in that 
hospital's records department, 
identified by the appellant, using 
the information set forth in the 
January 2005 VA Form 21-4142.  

*	With regard to West Florida Medical 
Center, the RO should use the VA Form 
21-4142 submitted by the appellant at 
the November 2008 BVA hearing to 
request all records pertaining to the 
Veteran's treatment there, to include 
from February 2002 to May 2002.  

*	Finally, the RO should request all 
records pertaining to reimbursement 
of the cost of medical care of the 
Veteran from Medicare and Tricare, to 
include dates of treatment and names 
of the clinical providers.  Should 
the records received from Medicare 
and Tricare reflect that the Veteran 
had treatment relevant to the 
appellant's claim at any hospitals or 
clinics other than those already 
identified, the RO should obtain a VA 
Form 21-4142 from the appellant and 
request all such records as 
appropriate.  

In each case where no records are 
available, the claims folder must indicate 
this fact and document the attempts made 
to obtain such records.

3.  Contact the SSA and obtain copies of 
the Veteran's records regarding SSA 
disability benefits, including any 
determinations granting or denying such 
benefits, any other SSA administrative 
decisions, such as Continuing Disability 
Reviews (favorable or unfavorable), and 
all clinical records upon which the above-
mentioned decisions were based.  If the 
search for any such records yields 
negative results, this fact should be 
clearly noted in the claims folder.

4.  If any of the additional evidence 
received pertains to either the Veteran's 
service-connected disability prior to his 
death, other skin cancers from which the 
Veteran suffered, or treatment with regard 
to his ultimately fatal colon cancer, then 
the RO shall make arrangements with the 
appropriate VA medical facility for a 
review of the claims file by an 
appropriate specialist physician for the 
purpose of determining whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that 
the Veteran's service-connected 
disability, singly or with some other 
condition, was the immediate or 
contributing cause of the Veteran's death, 
or was otherwise causally related to the 
Veteran's death.  The specialist physician 
should be informed that for a service-
connected disability to constitute a 
contributory cause, it is not sufficient 
to show that it casually shared in 
producing death but rather it must be 
shown that there was a causal connection.  
The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.  The specialist physician is 
requested to provide a complete rationale 
for his or her opinion, as a matter of 
medical probability, based on his or her 
clinical experience, medical expertise, 
and established medical principles.

5.  Thereafter, the RO shall readjudicate 
the appellant's claim, considering all 
evidence newly added to the claims file.  
If the benefit sought is not granted, the 
appellant and her representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

